DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   GUSTAVO ENAMORADO DUBON,
                            Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D18-1867

                             [April 22, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara R. Duffy, Judge; L.T. Case No. 12-17955-
CF10A.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

GROSS, J.

   Gustavo Enamorado Dubon appeals his convictions and concurrent life
sentences for first-degree murder and armed kidnapping.

   Appellant was charged by indictment with the first-degree murder and
armed kidnapping of the victim, Francisco Cuevas. He was convicted after
a jury trial and sentenced to concurrent terms of life in prison. We affirm
the convictions in all respects, but remand to the circuit court to conduct
further competency proceedings.

                                  Facts

                  The Victim’s Disappearance and Death

   The victim and Hagen Christ were business partners in Pyro Industries,
a firm that built commercial kitchen hoods. The victim handled the
business side of the operation, while Christ was the shop manager. The
victim had a falling out with Christ and was planning to dissolve the
partnership by the end of 2007.

   Before the victim’s disappearance, the victim’s mother and sister
typically would talk to him several times a week. The last time either spoke
to him was on November 2, 2007. When they did not hear from him for
several days, they went to the Coral Springs Police Department and
reported him missing on November 6, 2007.

    A surveillance video shows that on the morning of November 3, 2007,
the victim entered a Dunkin’ Donuts in a shopping plaza near his home in
Coral Springs. That same day, the victim dropped off his dog to be
groomed at a “puppy spa” in the same plaza. The victim never returned
for his dog.

   Shortly after the victim went missing, Christ withdrew over $50,000
from a Pyro Industries bank account.

   About five months after the victim’s disappearance, a worker was
removing trees in an area of Palm Beach Gardens near the Beeline
Highway and the Florida Turnpike. He came across a welded steel box
and moved it out of the way with his excavator, leaving a rip in the box.
The box emitted a strong odor, prompting him to call the police.

   The box contained a human head barely attached to a shoulder, a
portion of a chest, and a left foot.

   The medical examiner determined that the decedent suffered four
lacerations consistent with blows to the head and a number of saw cuts
though his jawbone. Additionally, the decedent’s throat “was all cut up.”
The medical examiner could not tell whether the sharp injuries occurred
before or after the decedent’s death.

   A forensic anthropologist testified that the only instance of antemortem
trauma that she could discern from the body was “a fracture to the nose
and then also a deviated septum.” The forensic anthropologist further
testified that postmortem trauma “was the bulk of the trauma that was
evident on the body” and that “this trauma was sharp force trauma that
was consistent with a power saw that had been used for dismemberment.”

   In July 2009, the medical examiner used dental records to identify the
remains as belonging to the victim.



                                    -2-
   Law enforcement searched the premises of Pyro Industries in March
2010 and again in April 2010, finding blood on the floor and around the
area close to a welding machine. No DNA evidence was gathered from the
scene. Forensic testing revealed that an attempt had been made to clean
up the blood. Law enforcement also found a reciprocating saw inside the
shop. A forensic specialist testified that the cleanup was “consistent with
a human being dismembered with a reciprocating saw” on a table in the
shop.

   Within a week after one of the search warrants was served, Christ left
the United States and went to Peru.

                               News Report

    In July 2010, a Univision television program called “Aqui y Ahora” aired
a segment about the victim’s murder, featuring interviews with the victim’s
mother, the victim’s sister, and an officer from the Palm Beach Gardens
Police Department (the “Gardens officer”). The segment, which was
translated from Spanish into English for the jury, discussed the key details
of the case:

      • A team of workers cutting down trees in South Florida
      discovered “a mysterious soldered metal box” in April 2008.

      • When officers of the Palm Beach Gardens Police Department
      arrived at the scene, they found that “inside the box was a
      head, [the] upper part of the torso and a left foot.”

      • The victim was living in Coral Springs and last spoke with
      his mother on November 2, 2007.

      • The victim’s family reported him missing on November 6,
      2007, but Coral Springs Police did not take them seriously.

      • The victim’s family obtained a security video showing the
      victim buying coffee at a coffee shop in a plaza near his home
      on Saturday, November 3, 2007.

      • That same morning, the victim left his dog at a pet salon
      located a few doors away from the coffee shop, but never
      showed up to pick up the dog.

      • The victim’s family believed the victim was heading towards
      his company’s business, Pyro Industries, as the victim had

                                    -3-
      previously told them that he would meet with his partner,
      Hagen Christ, every Saturday at 8:30 a.m.

      • The victim’s family documented suspicious activities in the
      company, including that Christ had withdrawn $58,000 only
      a few days after the victim’s disappearance.

      • After the Palm Beach Gardens Police Department released a
      reconstructed drawing of how the victim might have looked, a
      detective in Coral Springs contacted them and said that the
      sketch resembled a man named Francisco Cuevas, who had
      been reported missing on November 6, 2007.

      • Police found traces of washed-away blood at the Pyro
      Industries shop.

      • The victim’s family was “convinced he was murdered at the
      shop.”

   During the segment, viewers were shown the metal box, the wooded
area where it was found, a communication tower near the wooded area,
the plaza where the victim was last seen, the victim’s dog, the Pyro
Industries building, and a photograph of Christ.

   The reporter asked viewers to contact the Palm Beach Gardens Police
Department at the number on the screen if they had any information about
the case, and noted that the family was offering a $20,000 reward to any
person who could provide information resulting in a conviction.

                 Appellant’s Contact with Police in 2010

   About a week or two after the “Aqui y Ahora” segment aired, appellant
sent a text message to the phone number provided on the show, telling the
police that the victim’s business partner was involved in the murder and
that the rest of the victim’s remains were in the same area where the metal
box was found.

   In October 2010, the Gardens officer and a detective met with appellant
in New Orleans. Appellant told the officers that he met two Hispanic males
at a bar and that they paid him $1,000 to send the text message.




                                   -4-
               Appellant’s Meeting with the Victim’s Family

   The next month, appellant met with the victim’s mother and sister in
New Orleans. Appellant told them that the victim was kidnapped on the
morning of November 3, 2007, and was murdered that night. Appellant
did not tell them where the kidnapping occurred. Appellant said that two
or three people were involved, including a man named Marvin Reyes and
another named Velazquez. Appellant explained that he was at a nightclub
when the “Aqui y Ahora” show aired, and that people started talking about
how two men in the club were involved in the murder. Those two men
then asked appellant to contact the show because they were upset that
the person who paid to have the victim killed “had not paid them
everything.”

   Neither the victim’s sister nor his mother provided appellant with
details regarding the victim’s death. Instead, appellant spent “over an
hour and a half” giving details. Appellant did not admit involvement in the
murder and did not ask about the reward money.

     Appellant’s Detention by Immigration Authorities in August 2012

   Appellant was deported in June or July 2012. When appellant came
back to the United States in August 2012, he was picked up by
immigration authorities and held at a detention center in Louisiana.

      Appellant’s Phone Conversations with a Palm Beach Gardens
                         officer in October 2012

   In October 2012, the Gardens officer received a call from appellant’s
wife, which prompted him to have two phone conversations with appellant
over the next several days.

   In the first conversation, appellant said that a Hispanic male was
involved in the victim’s murder, but appellant did not want to supply a
name.

   In the second conversation, appellant claimed that he “had no
involvement in the actual homicide,” but admitted that he was present,
that he acted as a lookout, and that a man named Gordo, who had been
hired by Christ, paid him between $6,000 and $7,000 for his participation.
During these conversations, appellant never asked about the $20,000
reward.



                                   -5-
          Appellant’s Statement at the Louisiana Detention Center

   Later that month, the Gardens officer traveled to the immigration
detention center in Louisiana to meet with appellant. Appellant again
stated that Christ hired Gordo to kill the victim so that he could keep the
business. Appellant added that he, Gordo, and another male kidnapped
the victim from the plaza and put him in the back of a van before he was
murdered and cut into pieces. Appellant also claimed that more of the
victim’s body parts were in the same area where the metal box was found.
Appellant offered to show the Gardens officer the area where the victim’s
body parts were buried. Appellant also said that if the police took him to
the plaza, he could show them exactly what happened.

   Following this conversation, appellant was moved to an immigration
detention center in Miami.

       Appellant’s Field Trip to Locations Connected with the Murder

   On November 1, 2012, multiple officers, including the Gardens officer,
picked up appellant in Miami and drove northbound on the Turnpike so
that appellant could show them where the victim’s body was dumped. The
Gardens officer gave the following account of the trip.

    During the ride, appellant continually asked, “Are we there yet?” The
Gardens officer responded, “You tell me when we get there.” As they
approached the Beeline Highway, appellant noticed a communication
tower and said, “We’re here.” Appellant added that “this is where we
dumped the body.” They exited the turnpike and appellant directed them
to the area where the metal box had been located.

   After they stopped, appellant showed them an area of a lake that was
near a set of palm trees, and told them that the remaining body parts had
been dumped there in plastic bags. 1

   From there, the group drove south to Coral Springs and parked across
the street from the victim’s house. The Gardens officer asked appellant,
“Do you recognize anything around here?” Appellant said that he
recognized “those houses across the street” because they surveilled the
victim for a couple of days.


1The police later excavated that portion of the lake, but the remaining body parts
were not found.


                                       -6-
    Appellant then directed the officers to the shopping plaza, which was
three-to-five minutes away. Appellant said that the color of the plaza was
different and that certain buildings had been added. The Gardens officer
later learned that the plaza had been painted and that the buildings were
added after 2007. Appellant also asked, “Where’s the puppy spa?” Up
until that point, the Gardens officer had assumed that the puppy spa was
in a different plaza. An officer from Coral Springs then explained that “it’s
not here no more.” Appellant then correctly mentioned that one of the
buildings in the plaza had a drive-thru window, even though the drive-
thru could not be seen from where they were parked.

   From the plaza, the group drove about 35–40 minutes to the area where
Pyro Industries was once located. The Gardens officer asked appellant
whether he recognized anything there. Even though there were no signs
identifying the business, appellant pointed to the building that Pyro
Industries had previously occupied.

                      Appellant’s Recorded Statement

   On November 6, 2012, the Gardens officer and other investigators
conducted a recorded interview of appellant.

   Appellant stated that in 2007, when he was 16 years old, he came to
the United States from Honduras and lived with a cousin in Houston,
Texas. Appellant went to a Home Depot and met a man named Varela,
who was looking for construction workers. Appellant initially worked for
Varela for about two weeks. Varela would always mention that he had a
boss in Miami named Gordo who had lots of work involving “dirty” jobs.

   Appellant later moved to New Orleans, but eventually called Varela and
told him, “Hey, listen I have no work.” Varela offered appellant $7,000 or
$8,000 for one or two weeks of work in Miami, but would not tell appellant
the nature of the work. Varela and another man picked appellant up and
headed to South Florida.

   Once in South Florida, they met Gordo and others at a restaurant.
Varela told appellant that they were going to kill the victim because of
problems at the victim’s welding company.

  Gordo said that he would pay them each about $10,000 on behalf of
Christ.

   On a Friday or Saturday, they waited for the victim “at the stores.”
Varela said that the victim was at one of the stores with a dog. When the

                                    -7-
victim came outside, Gordo and another man (Vasquez) threw the victim
in a van, while appellant grabbed one of his legs. Gordo then blindfolded
the victim. Varela was driving.

   Inside the van, “they” (apparently referring to Gordo and Vasquez) cut
the victim’s neck and stabbed him in the stomach, causing him to bleed
to death. Gordo said he was going to cut the victim to pieces because
Christ “didn’t want any trace of him.” The group drove to the Pyro
Industries shop. The victim was already dead when they arrived.
Appellant kept watch, but never went inside the shop. The victim’s head
was placed in a box and his other remains were placed in three plastic
bags. They put the victim’s remains in the van and drove to a place in
Palm Beach County where there are lakes. Appellant helped dig a hole to
dispose of the remains. Appellant was told that Gordo was going to bury
the box separately. Gordo paid appellant $7,000.

   Appellant said that he was cooperating because he wanted to see his
son and stay in the country.

                              Appellant’s Letter

    At the outset of the recorded interview, appellant gave the Gardens
officer a letter that he had written. In it, appellant wrote that he was “being
accused of kidnapping because of participating in the death of [the
victim],” but that he knew he was innocent and was “not capable of
committing a suicide [sic] like this.” Nonetheless, appellant’s letter went
on to provide an account of his participation in the victim’s kidnapping
and murder. The story appellant provided in the letter was similar to the
one he told in his recorded statement, though there were some minor
differences between the two accounts.

                           Follow-Up Investigation

   The police attempted to follow up on the people appellant named as
accomplices, but were unable to find anyone with those names who
matched appellant’s descriptions of them.

                       Defense Case – Alibi Witnesses

    Appellant presented an alibi defense, claiming that he was in Honduras
at the time of the murder.

   Appellant’s cousin testified that he saw appellant in Honduras on a
daily basis from the beginning months of 2007 through April 2008. The

                                     -8-
cousin, who worked as a civil engineer in Honduras, explained that he
supervised the construction of a hospital in Honduras between April 2007
and April 2008, and that appellant worked on the project from beginning
to end. The cousin also testified that appellant participated in his wedding
in August 2007, that appellant came to his house to see his newborn son
in late March or early April 2008, and that appellant attended a birthday
party at his house in late April 2008. According to the cousin, appellant
left Honduras in May 2008.

    Similarly, the project manager for the hospital construction project in
Honduras testified that she hired appellant in late April 2007 to supervise
the warehouse, and that she saw him every day from May 2007 until he
left the company in April 2008. The project manager explained that she
and appellant’s cousin were merely coworkers, that she did not see him
for nearly ten years after 2008, and that he contacted her over Facebook
in 2017 because appellant’s attorney wanted to talk to her.

                  Defense Case – Appellant’s Testimony

   Appellant testified that he lied to police about being involved in the
victim’s murder and that he was in Honduras when the crime occurred.
Appellant explained that he lied to obtain reward money and also to avoid
deportation.

   Appellant said that he worked on the hospital construction project in
Honduras from April 2007 until the end of April 2008, that he attended
his cousin’s wedding in August 2007, and that he was at a relative’s
birthday party in April 2008. Appellant first arrived in the United States
in June 2008, having left Honduras the previous month.

   Appellant claimed that in 2010 he watched seven or eight minutes of
the “Aqui y Ahora” segment concerning the victim’s murder. Hoping to
obtain the $20,000 reward, which would have allowed him to “live like a
king” in Honduras, appellant sent a text to police in which he posed as a
witness. When officers questioned him in 2010, appellant eventually told
them that he knew nothing about the victim’s disappearance. The officers
threatened appellant with deportation, so he started giving them false
statements, telling them that he heard some people talk about the
disappearance.

  Appellant also met with the victim’s family and insinuated that he knew
something about the murder.



                                    -9-
   In 2012, after appellant was detained by immigration authorities,
appellant lied to the police about his involvement in the murder because
he believed that being a witness would allow him to stay in the United
States. The police told appellant that they wanted to use him as a witness
against the victim’s business partner. The police told him that they
wanted to help him. The police gave appellant the details of the case, and
appellant would repeat the same things back to them.

   Appellant testified that it was the police who led him to the lake where
the metal box was found, and that he lied to the police when he told them
where the remainder of the body could be found. Appellant also said that
he did not lead the police to the shopping center, but rather they took him.
Appellant claimed that the things he said in his letter to police were lies.

                        Convictions and Sentences

    The jury found appellant guilty of first-degree murder and armed
kidnapping as charged. Appellant was sentenced to concurrent terms of
life in prison.

                                 Analysis

The trial court did not abuse its discretion in sustaining the State’s
    relevance objections to certain photographs of appellant in
             Honduras prior to the time of the murder

   During appellant’s cousin’s testimony, defense counsel sought to
introduce a photograph showing appellant at a construction site and three
photographs showing him at a wedding. The cousin testified that the
photograph of appellant at the construction site was taken in May or June
2007, and that the three other photographs were taken at the cousin’s
August 2007 wedding.

  The trial court sustained the State’s relevancy objections to the
photographs, concluding that the photographs were “not relevant in any
way.”

   The trial court admitted a photograph of appellant which, according to
the cousin’s testimony, was taken at the cousin’s stepfather’s birthday
party in Honduras on April 25, 2008.

   Appellant argues that the trial court abused its discretion in excluding
photographs depicting him in Honduras before the victim’s disappearance.
He contends that the photographs tended to corroborate his alibi defense

                                   - 10 -
and that “their introduction would have provided the jury in tangible form
what appellant and others testified to.”

   The State responds that the photographs were not relevant because
they were taken months before the murder “and did not, in any way, prove
that Appellant was in Honduras at the time of the murder.”

                                 Discussion

   The question raised involves the relevance of the photographs. “A trial
court has broad discretion in determining the relevance of evidence and
such a determination will not be disturbed absent an abuse of discretion.”
Sexton v. State, 697 So. 2d 833, 837 (Fla. 1997).

   Relevancy is a prerequisite to the admissibility of evidence. Wright v.
State, 19 So. 3d 277, 291 (Fla. 2009). “Relevant evidence is evidence
tending to prove or disprove a material fact.” § 90.401, Fla. Stat. (2017).
“All relevant evidence is admissible, except as provided by law.” § 90.402,
Fla. Stat. (2017).

   In a criminal case, “[i]f there is any possibility of a tendency of evidence
to create a reasonable doubt, the rules of evidence are usually construed
to allow for its admissibility.” Vannier v. State, 714 So. 2d 470, 472 (Fla.
4th DCA 1998).

   For example, in Vannier, we reversed the defendant’s murder
conviction, holding that the trial court erred in excluding letters evidencing
the decedent’s suicidal intent where the defense at trial was that the
decedent killed herself. Id. at 471–72.

   Similarly, in Dean v. State, 916 So. 2d 962, 964 (Fla. 4th DCA 2005),
we reversed the defendant’s robbery conviction, holding that the trial court
erred in excluding a pawn slip containing someone else’s name and a
fingerprint that did not belong to the defendant. We reasoned that the
pawn slip was relevant to the defendant’s “theory of defense that he was
not the person who robbed the victim,” as the evidence had “the possibility
of a tendency to create a reasonable doubt in the jury’s mind” as to
whether he committed the crime. Id.

   Here, unlike Vannier and Dean, the photographs at issue were not
relevant. The photographs were taken months before the murder and did
not, even indirectly, tend to prove that appellant was in Honduras at the
time of the murder. Even when considered in conjunction with the
testimony of the defense witnesses, the photographs merely proved that

                                     - 11 -
appellant was in Honduras months before the murder occurred. At best,
the photographs’ limited probative value was to corroborate minor,
tangential details of the alibi witnesses’ testimony.         Because the
photographs did not tend to prove or disprove a material fact, the trial
court did not abuse its discretion in excluding them as irrelevant.

The trial court did not abuse its discretion by overruling appellant’s
objection to a portion of the State’s summation that properly argued
                    the credibility of the witnesses

                             Additional Facts

  During closing argument, the prosecutor challenged the credibility of
appellant’s alibi witnesses:

      You weigh the State’s case with the defense case. Do I believe
      his cousin, who clearly has an interest again going to weighing
      the evidence, back to weighing the evidence. His cousin. It’s
      family. And then gets [the project manager]. Come. Come
      with me to the States. She testified.

   At that point, defense counsel objected without stating any grounds for
the objection.

   Appellant argues that the trial court abused its discretion in overruling
his objection to the prosecutor’s comment in closing. Appellant claims
that the prosecutor’s comment improperly suggested that “appellant’s
cousin was lying for him and he enlisted the help of another to do the
same.”

                                Discussion

   A trial court’s rulings on comments made during closing argument are
reviewed for an abuse of discretion. Jackson v. State, 89 So. 3d 1011,
1018 (Fla. 4th DCA 2012).

    Wide latitude is permitted in closing argument. Breedlove v. State, 413
So. 2d 1, 8 (Fla. 1982). “Logical inferences may be drawn, and counsel is
allowed to advance all legitimate arguments.” Id. “A prosecutor’s
argument should be examined in the context in which it is made.” Lubin
v. State, 963 So. 2d 822, 824 (Fla. 4th DCA 2007). “[A] comment standing
alone may be viewed as inappropriate, but when considered within the
context of the entire closing argument and the record, it may be a fair
comment.” Rivera v. State, 840 So. 2d 284, 287 (Fla. 5th DCA 2003).

                                   - 12 -
    Here, as a preliminary matter, this issue is unpreserved because
defense counsel did not state a legal ground for his objection to the
prosecutor’s comment. See Tillman v. State, 471 So. 2d 32, 35 (Fla. 1985)
(“In order to be preserved for further review by a higher court, an issue
must be presented to the lower court and the specific legal argument or
ground to be argued on appeal or review must be part of that presentation
if it is to be considered preserved.”). Therefore, this court’s review is
limited to whether fundamental error occurred.

   Not only was the prosecutor’s argument not fundamental error, it was
not error at all. An attorney may argue the credibility of witnesses in
closing argument, so long as the argument is based on the evidence
presented at trial. Jackson, 89 So. 3d at 1018. The prosecutor’s comment
was a permissible argument that the jury could use the “weighing the
evidence” instruction to determine that appellant’s alibi witnesses were not
credible. The prosecutor merely argued that appellant’s cousin had an
interest in how the case was decided because he was family, and that he
got the project manager to come with him to the United States to testify.
The prosecutor’s argument was based on an application of the “weighing
the evidence” instruction to the evidence at trial. See Fla. Std. Jury Instr.
(Crim.) 3.9 (stating that one of the factors the jury should consider when
“weighing the evidence” is whether the witness had “some interest in how
the case should be decided”).

   The prosecutor never stated that the alibi witnesses “concocted” their
story. Compare Evans v. State, 62 So. 3d 1203, 1204 (Fla. 4th DCA 2011)
(holding that fundamental error occurred where the prosecutor baselessly
argued that the defendant asked the witness to “hook me up” on the stand,
and that they had “three weeks to think of something” and “concocted” the
story). Nor did the prosecutor otherwise suggest that appellant “suborned
perjury” or that the defense witnesses “manufactured evidence.” Compare
Berkowitz v. State, 744 So. 2d 1043, 1045 (Fla. 4th DCA 1999) (“A
suggestion that the defendant suborned perjury or that a defense witness
manufactured evidence, without a foundation in the record, is completely
improper.”) (internal quotation marks omitted).

   Because the prosecutor’s comment was a permissible argument
concerning the credibility of the defense witnesses, the trial court did not
abuse its discretion in overruling the objection.




                                    - 13 -
The opinion of the Gardens officer concerning the application of the
   law of principals did not rise to the level of fundamental error

                             Additional Facts

   During appellant’s cross-examination of the Gardens officer, defense
counsel brought out that appellant’s letter to police claimed he was
innocent and was not a murderer.

   On redirect, the Gardens officer testified that appellant told him in the
interview that he had participated in the homicide as a lookout and had
grabbed the victim’s foot to throw him in the van. The following exchange
then took place:

      Q And [defense counsel] just asked you that isn’t it true that
      the defendant in this case said, “I’m not a murderer,” correct?

      A   Yes.

      Q   He asked you that?

      A   Yes, ma’am.

      Q   Can you still be a principal to murder by what he did?

      A   Yes, ma’am.

      Q Thank you.

      [DEFENSE COUNSEL]: Can you still be -- Objection.

      THE COURT: Overruled.

   On appeal, appellant argues that the trial court abused its discretion
in allowing a police officer to opine that, based upon appellant’s
statements, appellant was a principal to murder.

                                Discussion

   As an initial matter, this issue was unpreserved because defense
counsel did not state a legal ground for his objection to the prosecutor’s
question. See Tillman, 471 So. 2d at 35. Therefore, this court’s review is
limited to whether fundamental error occurred.


                                   - 14 -
   Florida law prohibits a witness from rendering “an opinion which
applies a legal standard to a set of facts.” Cty. of Volusia v. Kemp, 764 So.
2d 770, 773 (Fla. 5th DCA 2000). Similarly, “[a]n opinion as to the guilt
or innocence of an accused is not admissible.” Glendening v. State, 536
So. 2d 212, 221 (Fla. 1988). “Florida statutory law excludes such opinion
testimony, regardless of its relevance, on the grounds that its probative
value is substantially outweighed by unfair prejudice to the defendant.”
Battle v. State, 19 So. 3d 1045, 1047 (Fla. 4th DCA 2009) (citation and
internal quotation marks omitted).

   What is more, “there is an increased danger of prejudice when the
investigating officer is allowed to express his or her opinion about the
defendant’s guilt.” Martinez v. State, 761 So. 2d 1074, 1080 (Fla. 2000).
For example, it is improper for a police officer to testify that a case does
not involve self-defense. Thompson v. State, 257 So. 3d 573, 578 (Fla. 1st
DCA 2018). Likewise, it is error to permit an officer to give testimony
describing the defendant’s actions toward the accuser as “battery,” as such
testimony essentially informs the jury of the officer’s belief that the
defendant is guilty of battery. Heare v. State, 205 So. 3d 823, 827 (Fla. 2d
DCA 2016).

   Here, it was error to allow the Gardens officer to express the opinion
that the defendant could “still be a principal to murder by what he did.”
Not only did the officer apply a legal standard to a set of facts, but he also
implicitly opined that appellant was guilty of murder under the principal
theory. The prosecutor’s question did not merely ask the officer whether
appellant could be a principal to murder by what he confessed to, but
rather asked whether appellant could be a principal to murder “by what
he did.” Because the prosecutor’s question presupposed that appellant
actually committed the acts he confessed to, the officer’s affirmative
answer essentially told the jury that he believed appellant’s actions made
him a principal to murder.

    Moreover, contrary to the State’s argument, the officer’s testimony was
not a “fair response” to defense counsel bringing out that appellant
claimed he was innocent in his letter to police. While defense counsel’s
cross-examination of the officer opened the door to the officer reiterating
the details of appellant’s confessions, it did not open the door to the State
eliciting improper opinion testimony that appellant could “still be a
principal to murder by what he did.”

   Nonetheless, the witness’s impermissible comment on a legal
conclusion did not rise to the level of fundamental error.


                                    - 15 -
   The doctrine of fundamental error should be applied only in rare cases.
F.B. v. State, 852 So. 2d 226, 229 (Fla. 2003). To constitute fundamental
error, “the error must reach down into the validity of the trial itself to the
extent that a verdict of guilty could not have been obtained without the
assistance of the alleged error.” Brown v. State, 124 So. 2d 481, 484 (Fla.
1960).

   In this case, the officer’s improper comment was made in the context of
discussing appellant’s claim in his letter that he was “not a murderer,”
even though appellant admitted to facts which, if true, would make him
guilty of murder under the principal theory. Notably, at trial, appellant
never disputed that the actions to which he confessed would make him a
principal to murder. Instead, appellant raised an alibi defense and
claimed that he had falsely confessed to the crime. Because the jury
rejected the alibi defense, we conclude that the verdict of guilty could have
been obtained regardless of the officer’s comment concerning the principal
theory.    The Gardens officer’s isolated suggestion concerning the
application of a principal theory was insignificant in the face of the trial
judge’s instruction on the law.

    Having appointed an expert to evaluate appellant’s competency to
    proceed to trial, the trial court erred in failing to hold an adequate
         hearing on the issue and failing to make an independent
     determination that appellant was competent to proceed to trial

                               Additional Facts

   On April 1, 2013, the trial court entered an order appointing an expert
to evaluate appellant’s competency.

    On April 16, 2013, the trial court held a short hearing at which it
addressed appellant’s competency. 2 A defense lawyer standing in for
appellant’s assigned public defender stated that she was waiving
appellant’s presence at the hearing. The stand-in lawyer further stated:
“The Court ordered an evaluation the last time we were here. We’ve
reviewed that. It says that he is competent and I would be prepared to
stipulate.” The stand-in lawyer noted, however, that she had not gotten
in touch with the assigned lawyer and that the assigned lawyer might want
to take a different course of action.



2 The trial judge who presided over the competency hearing was not the same
judge who presided over the trial.

                                    - 16 -
   The trial court replied: “Well, I will leave it to [the assigned lawyer] if
he still wants to contest it.” The prosecutor stated that he had “no problem
with that.” The trial court then ruled: “All right. Based upon the
stipulation to the evaluation I do find the defendant to be competent at
this time.”

  The trial court never entered a written order addressing appellant’s
competency to proceed to trial.

   For sentencing, which was about five weeks after the jury returned its
verdict, the trial court appointed an expert to evaluate appellant’s
competency to proceed to the sentencing stage. The expert testified that
appellant was competent to proceed to sentencing and that he was
malingering. Relying on the expert’s testimony, the trial court found that
appellant was competent to proceed to sentencing.

                                   Merits

   “The issue of whether a trial court fundamentally erred in failing to hold
an adequate competency hearing is reviewed de novo.” Pittman v. State,
254 So. 3d 494, 496 (Fla. 4th DCA 2018).

   “Once a reason for a competency hearing has arisen, the defendant has
a due process right to an independent finding of competency.” Golloman
v. State, 226 So. 3d 332, 335 (Fla. 2d DCA 2017). “This right cannot be
waived, and a trial court’s failure to make such a finding constitutes
fundamental error.” Id.

    A defendant cannot stipulate to the ultimate issue of competency.
Dougherty v. State, 149 So. 3d 672, 678 (Fla. 2014). “Accepting a
stipulation improperly absolves the trial court from making an
independent determination regarding a defendant’s competency to stand
trial.” Id. However, when the parties agree, the trial court “may decide the
issue of competency on the basis of written reports alone.” Id. at 679.

   “A status hearing may constitute a sufficient competency hearing if the
court reviews a written competency evaluation at the parties’ direction and
makes an independent finding that the defendant is competent to
proceed.” Presley v. State, 199 So. 3d 1014, 1018 (Fla. 4th DCA 2016).
However, a stipulation to a report’s determination of competency, as
opposed to an agreement to determine competency based on the report
alone, is insufficient to satisfy Florida Rule of Criminal Procedure 3.212.
S.B. v. State, 134 So. 3d 528, 530 (Fla. 4th DCA 2014).


                                    - 17 -
    In other words, a defendant’s “stipulation to his own competency [does]
not constitute an agreement between the parties to allow the judge to
decide the issue of competency on the basis of the written report alone.”
Pittman, 254 So. 3d at 497. Even if it is simply “unclear whether the trial
court made an independent determination” of the defendant’s competency,
the case must be remanded for further proceedings. Id.

    Here, the record fails to reflect that the trial court made an independent
determination of appellant’s competency to proceed to trial. There was no
agreement between the parties to allow the judge to decide the issue of
competency on the basis of the written report alone. It is unclear from the
record whether the trial court even reviewed the evaluation. Therefore,
because “it is impossible to tell whether the trial court truly made an
independent determination of competency,” the case must be remanded
for further proceedings. Id.

   On remand, the trial court must make the determination, in the first
instance, of whether a nunc pro tunc evaluation of competency is possible.
We see two reasons why a retrospective competency evaluation may be
possible in this case: (1) the trial judge had the opportunity to observe
appellant testify at trial; and (2) a competency evaluation occurred just five
weeks after trial to determine appellant’s competency for sentencing. See
People v. Pena, 675 N.Y.S.2d 330, 335 (N.Y. App. Div. 1998) (holding that
the defendant’s competency to stand trial was capable of retrospective
determination where multiple evaluations of the defendant were
undertaken in the months between the jury’s verdict and sentencing).

    For these reasons, we temporarily remand the case to the trial court to
follow the procedures outlined in Machin v. State, 267 So. 3d 1098 (Fla.
4th DCA 2019) (en banc), including deciding whether a nunc pro tunc
competency evaluation is possible.

   No fundamental error occurred when appellant was adjudicated
                  guilty of “armed” kidnapping

                              Additional Facts

    Count II of the indictment charged appellant with armed kidnapping,
alleging that appellant and “others unknown” kidnapped the victim
against his will “and in the course thereof, there was carried a deadly
weapon, to-wit: a knife, contrary to Sections 787.01(a) [sic], 787.01(2) and
775.087(1)(a), (L10), of the Florida Statutes.” The jury was instructed that
one of the elements of armed kidnapping was that “a weapon was carried
in the course of committing the kidnapping.” The jury found appellant

                                    - 18 -
guilty of armed kidnapping as charged in the indictment. The jury did not
make a finding as to whether appellant personally carried a weapon. The
judgment of conviction states that appellant was found guilty of armed
kidnapping but lists the degree of the offense as a first-degree felony.
Appellant did not object below to either the jury instruction on armed
kidnapping, the verdict form, or to his conviction for armed kidnapping.

   The trial court sentenced appellant to life in prison on both counts,
finding in relevant part that the circumstances of appellant’s offenses were
heinous, that “the evidence clearly show[ed] that the defendant actively
and personally participated in the kidnapping and murder of the victim,”
and that the court had not seen “any evidence that [appellant] could be
rehabilitated.”

   Appellant argues that fundamental error occurred when he was
convicted of armed kidnapping based upon another person’s possession of
a weapon during the commission of the crime. He contends that his
conviction must be reduced to kidnapping and the cause remanded for
resentencing.

                                Discussion

    “Whether an error is fundamental is a de novo determination.” Terrien
v. State, 94 So. 3d 648, 649 (Fla. 4th DCA 2012).

   Section 787.01, Florida Statutes, governs the crime of kidnapping,
which is a first-degree felony punishable by imprisonment for a term of
years not exceeding life. § 787.01(2), Fla. Stat. (2007). Section 787.01
makes no distinction between armed and unarmed kidnapping.

    However, section 775.087(1)(a), Florida Statutes (2007), provides that
when a person is charged with a first-degree felony in which the use of a
weapon or firearm is not an essential element, and during the commission
of that felony “carries, displays, uses, threatens to use, or attempts to use
any weapon or firearm,” the offense shall be reclassified to a life felony.

   “[S]ection 775.087(1) does not, by its terms, allow for vicarious
enhancement because of the action of a codefendant.” State v. Rodriguez,
602 So. 2d 1270, 1271 (Fla. 1992). We agree with the Third District that
a defendant may properly be convicted as a principal to the crime of armed
kidnapping, even if he did not personally possess a weapon during the
commission of the crime, so long as the sentence is not enhanced pursuant
to section 775.087. Allen v. State, 283 So. 3d 372, 373 n.2 (Fla. 3d DCA
2019).

                                    - 19 -
    Here, appellant is correct that his conviction on Count II could not be
reclassified to a life felony under section 775.087(1)(a) absent a jury finding
that he personally carried a weapon during the commission of the crime.
However, the record does not show that appellant’s conviction was ever
reclassified to a life felony. Although the judgment describes appellant’s
conviction on Count II as “armed kidnapping” and lists section
755.087(1)(a) as one of the statutes for the offense, the judgment also
states that the degree of the crime was a first-degree felony. Thus,
appellant’s kidnapping conviction was not improperly reclassified as a life
felony.

    Even assuming an improper reclassification, resentencing is not
required. “On direct appeal from a sentence, the test for harmless error is
whether the same sentence would have been imposed.” Noa v. State, 199
So. 3d 1004, 1005 (Fla. 4th DCA 2016). Here, based on the trial court’s
comments at sentencing, it is clear that the same life sentence would have
been imposed on Count II irrespective of whether the reclassification
applied. The trial court found that the circumstances of appellant’s crimes
were heinous, that appellant actively participated in the kidnapping and
murder of the victim, and that there was no evidence appellant could be
rehabilitated. The trial court did not mention anything about a weapon in
its discussion of the proper sentence. Thus, any error was harmless. By
definition, a harmless error cannot be fundamental error, nor can it be
prejudicial for purposes of an ineffective assistance claim.

   The trial court complied with sections 921.1401 and 921.1402,
                Florida Statutes, in imposing sentence

                              Additional Facts

   At the sentencing hearing, the prosecutor noted that appellant was 16
years old when the crimes occurred and that the sentencing would proceed
under section 921.1401, Florida Statutes. The prosecutor also incorrectly
argued that the court did not have to consider all of the factors in section
921.1401.

   Defense counsel contended that the trial court should not sentence
appellant to life, as appellant’s actual participation in the crimes was
minimal. After hearing evidence and argument, the trial court pronounced
sentence as follows:

      Okay. In reviewing Florida Statute 921.1401, I do find that
      the nature and circumstances of the offense committed by Mr.

                                     - 20 -
      Dubon were, in fact, heinous. There was a tremendous effect
      that crime had on the victim’s family. I do find that the actions
      of the defendant evidenced his maturity and intellectual
      capacity in that he had absolutely no problem leaving
      Honduras on his own and navigating his way through the
      countries to get here to the United States without a problem.

      There’s no evidence of any familial or peer pressure that was
      placed on the defendant. I find the defendant – the evidence
      clearly shows that the defendant actively and personally
      participated in the kidnapping and murder of the victim and I
      haven’t seen any evidence that Mr. Dubon could be
      rehabilitated. And at this time I’m going to sentence Mr.
      Dubon on counts one and two to life in prison.

    Appellant moved to correct a sentencing error under Florida Rule of
Criminal Procedure 3.800(b)(2), arguing that: (1) the record did not make
clear that the trial court understood it was required to sentence appellant
pursuant to section 775.082(1)(b)2., Florida Statutes, because the jury
never made a finding that he actually killed, intended to kill, or attempted
to kill the victim; (2) the trial court did not make a specific finding that life
in prison was an appropriate sentence; (3) the trial court failed to address
all the required factors in section 921.1401(2), Florida Statutes; and (4) he
was entitled to resentencing because his sentence lacked a review
mechanism.

   The trial court granted in part and denied in part appellant’s rule
3.800(b)(2) motion.

    The trial court incorporated the State’s response and stated that the
record reflected that the court reviewed section 921.1401, considered all
relevant factors, and made the required findings. The trial court further
stated that “concurrent terms of life imprisonment for the crimes charged
is an appropriate sentence,” that the court sentenced appellant “based on
the facts of the case,” and that “[t]here is nothing in the record to reflect
that the Court did not understand that it had the option not to sentence
[appellant] to life imprisonment.” Finally, the trial court agreed that the
sentence lacked a review mechanism and indicated that an order would
be entered specifying that appellant was “entitled to judicial review
pursuant to section 921.1402, Florida Statutes, after fifteen (15) years in
prison for murder in the first degree because there was no factual finding
that appellant “actually killed the victim,” and that appellant was “entitled
to have his sentence for armed kidnapping reviewed after twenty (20)
years.” The trial court entered a written order reflecting this ruling.

                                     - 21 -
   A trial court’s order on a rule 3.800(b)(2) motion is reviewed de novo.
Brooks v. State, 199 So. 3d 974, 976 (Fla. 4th DCA 2016).

The record does not reflect that the trial court misunderstood its sentencing
                  discretion under Section 775.082(1)(b)

   First, appellant argues that the jury never made a finding that he
actually killed, intended to kill, or attempted to kill the victim, and that
the record does show that the trial court understood it was required to
sentence him pursuant to section 775.082(1)(b)2., Florida Statutes.

   The level of discretion a trial court has when sentencing a defendant
who committed a capital felony before the age of 18 depends on whether
the defendant “actually killed, intended to kill, or attempted to kill the
victim”:

      1. A person who actually killed, intended to kill, or attempted
      to kill the victim and who is convicted under s. 782.04 of a
      capital felony, or an offense that was reclassified as a capital
      felony, which was committed before the person attained 18
      years of age shall be punished by a term of imprisonment for
      life if, after a sentencing hearing conducted by the court in
      accordance with s. 921.1401, the court finds that life
      imprisonment is an appropriate sentence. If the court finds
      that life imprisonment is not an appropriate sentence, such
      person shall be punished by a term of imprisonment of at least
      40 years. A person sentenced pursuant to this subparagraph
      is entitled to a review of his or her sentence in accordance with
      s. 921.1402(2)(a).

      2. A person who did not actually kill, intend to kill, or attempt
      to kill the victim and who is convicted under s. 782.04 of a
      capital felony, or an offense that was reclassified as a capital
      felony, which was committed before the person attained 18
      years of age may be punished by a term of imprisonment for
      life or by a term of years equal to life if, after a sentencing
      hearing conducted by the court in accordance with s.
      921.1401, the court finds that life imprisonment is an
      appropriate sentence. A person who is sentenced to a term of
      imprisonment of more than 15 years is entitled to a review of
      his or her sentence in accordance with s. 921.1402(2)(c).

§ 775.082(1)(b)1.–2., Fla. Stat. (2018) (emphasis added).

                                    - 22 -
     “Thus, a finding that a juvenile offender actually killed, intended to kill,
or attempted to kill the victim results in a minimum sentence of forty years’
imprisonment under subsection (1)(b)1. Without this finding, the trial
court is not required to impose a minimum sentence.” Williams v. State,
242 So. 3d 280, 288 (Fla. 2018). “Further, under section 921.1402, a
finding of actual killing, intent to kill, or attempt to kill entitles a juvenile
offender to a sentence review in twenty-five years, whereas without the
finding, the juvenile offender is entitled to a sentence review in fifteen years
. . . .” Id.

   Under Alleyne v. United States, 570 U.S. 99 (2013), the jury is required
“to make the factual finding under section 775.082(1)(b) as to whether a
juvenile offender actually killed, intended to kill, or attempted to kill the
victim.” Williams, 242 So. 3d at 294. Where an error in failing to submit
the issue to the jury cannot be deemed harmless, the proper remedy is to
resentence the juvenile offender pursuant to section 775.082(1)(b)2. Id. at
282, 292–93.

    Here, because the jury did not make a finding that appellant “actually
killed, intended to kill, or attempted to kill the victim” (and the record does
not demonstrate beyond a reasonable doubt that a rational jury would
have made such a finding), the trial court was required to sentence
appellant pursuant to section 775.082(1)(b)2. However, the trial court did
not indicate at the sentencing hearing whether it was sentencing appellant
pursuant to section 775.082(1)(b)1. or section 775.082(1)(b)2.

   Still, nothing in the record suggests that the trial court sentenced
appellant under section 775.082(1)(b)1. The trial court never purported to
make its own finding that appellant “actually killed, intended to kill, or
attempted to kill the victim.” And the State never argued at sentencing
that appellant was subject to a minimum sentence of 40 years under
section 775.082(1)(b)1.

    The trial court’s orders in response to appellant’s rule 3.800(b)(2)
motion further support the conclusion that the trial court was never under
the misapprehension that it was required to sentence appellant pursuant
to section 775.082(1)(b)1. One of the orders indicates that the trial court
understood it had the option not to sentence appellant to life, but
nonetheless found that, based on the facts of the case, “concurrent terms
of life imprisonment for the crimes charged is an appropriate sentence.”
Moreover, the trial court’s other order provides that appellant will receive
judicial review of his sentence on Count I after 15 years, which indicates
that the sentence was pursuant to section 775.082(1)(b)2.

                                     - 23 -
   Even assuming the trial court erred in failing to specify at the
sentencing hearing whether it was sentencing appellant pursuant to
section 775.082(1)(b)1. or section 775.082(1)(b)2., any error is harmless
because the trial court’s comment that a life sentence was an appropriate
sentence conclusively shows that the trial court would have imposed the
same sentence. See Puzio v. State, 278 So. 3d 82, 86 (Fla. 4th DCA 2019)
(“The defendant is not entitled to a new sentencing hearing under section
775.082(1)(b) 2., because the trial court already stated that ‘it equally finds
a sixty-year sentence appropriate under section 775.082(1)(b)(2) in light of
the facts of this case.’ We agree with the state that the trial court’s
comments conclusively show that the court would have imposed the same
sentence.”).

  The trial court did not fail to make a finding that a life sentence was an
                             appropriate sentence.

   Second, appellant argues that the trial court erred in failing to make
the specific finding that life in prison was an appropriate sentence.

   Contrary to appellant’s argument, the trial court’s comments at the
sentencing hearing make it clear that the trial court was finding a life
sentence to be an appropriate sentence. Even if the trial court’s failure to
use the magic words “appropriate sentence” at the sentencing hearing was
somehow error, the error was corrected when the trial court made this
explicit finding in its order on appellant’s rule 3.800(b)(2) motion.

The record reflects that the trial court reviewed and considered all relevant
                     factors under section 921.1401(2).

   Third, appellant argues that the trial court failed to address all the
required factors in section 921.1401(2), Florida Statutes.

    Section 941.1401(2) sets forth a nonexclusive list of factors that the
trial court shall consider in determining whether life imprisonment is an
appropriate sentence for a juvenile offender.

    Section 921.1401(2) “states that the trial court shall consider factors
(a) through (j) in determining whether a life sentence is appropriate, but it
does not require the trial court to make specific findings regarding those
factors.” Bailey v. State, 277 So. 3d 173, 178 (Fla. 2d DCA 2019). Under
the rule implementing this statute, “[t]he court shall make specific findings
on the record that all relevant factors have been reviewed and considered
by the court prior to imposing a sentence of life imprisonment or a term of

                                     - 24 -
years equal to life imprisonment.”          Fla. R. Crim. P. 3.781(c)(1).
“Specifically, courts must find on the record that they have (1) ‘reviewed’
and (2) ‘considered’ all relevant factors prior to imposing a life sentence.”
Dortch v. State, 266 So. 3d 1240, 1243–44 (Fla. 1st DCA 2019).

   Here, it is clear from the record that the trial court considered all
relevant factors prior to imposing a life sentence. Although the trial court
did not use the magic language “all relevant factors have been reviewed
and considered by the court,” the trial court did specifically state that it
had reviewed section 921.1401. The trial court then proceeded to make
specific findings as to most, but not all, of section 921.1401(2)’s statutory
factors.

    Appellant complains that the trial court “failed to address factors (d),
(e), (h), and (i).” However, as the State points out, many of the statutory
factors are interrelated, and factors (d), (e), and (i) were arguably covered
by the trial court’s comments about how appellant’s journey to the United
States demonstrated his maturity and intellectual capacity. Furthermore,
because there was no evidence that appellant had a prior criminal history,
the trial court may have found it unnecessary to specifically discuss factor
(h). Finally, the trial court stated in its order on appellant’s rule 3.800(b)(2)
motion that it had reviewed section 921.1401 and considered all relevant
factors.

    The trial court was not required to hold a full resentencing hearing

   Finally, appellant argues that that because the original sentence lacked
a review mechanism, the proper remedy was resentencing—not amending
the sentencing documents to provide for a review mechanism.

   Where the sentencing court fails to “make the required findings at [the
juvenile defendant’s] sentencing hearing to comport with chapter 2014–
220, Laws of Florida,” and where the sentence lacks any review
mechanism, the defendant is entitled to resentencing. Morris v. State, 246
So. 3d 244, 245 (Fla. 2018). For example, in a case where the defendant’s
sentence for second-degree murder was imposed before the enactment of
section 921.1401, the Fifth District held that “it was error for the trial court
to amend the sentence to provide for a review hearing without first
conducting a resentencing hearing.” Katwaroo v. State, 237 So. 3d 446,
447 (Fla. 5th DCA 2018), disapproved on other grounds by Pedroza v. State,
SC18-964, 2020 WL 1173747 (Fla. Mar. 12, 2020).

   By contrast, in Puzio, this court held that a correction to a sentencing
order to provide for judicial review after 15 years, instead of after 25 years,

                                     - 25 -
was a ministerial correction for which the defendant did not need to be
present. 278 So. 3d at 86.

   The present case is distinguishable from Morris and Katwaroo. Unlike
Morris and Katwaroo, appellant’s sentencing hearing was conducted
pursuant to section 921.1401. This case is akin to Puzio, which was a
case where the defendant received a resentencing hearing conducted in
accordance with section 921.1401; we held that a change to the waiting
period for judicial review was a ministerial correction to the sentencing
order. Similar reasoning applies to the facts of this case. Because
appellant has already received a sentencing hearing that comported with
section 941.1401, the correction of the sentencing order to provide for a
review mechanism was a ministerial correction.

   For these reasons, we affirm the convictions and sentences in all
respects and remand to the circuit court to conduct further proceedings
on the issue of appellant’s competency consistent with this opinion and
Machin v. State.

CONNER and FORST, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                  - 26 -